QUACKENBUSH, District Judge,
concurring in part, and dissenting in part.
I agree with the majority that the face of the 1908 Act, taken with its legislative history and surrounding circumstances did not demonstrate a clear Congressional intent to compensate the Tribe for a fee taking of the Heyburn lands. As a result, the Tribe retains a beneficial interest in the lands, and the United States retains its trustee status with respect to the Tribe. I also agree with the other panel members that the voluntary dismissal by the United States did not preclude further prosecution of this appeal by the Tribe. This separate writing is only to respectfully disagree with a remand, because it is appropriate now to address the issue raised by appellants and previously decided by the district court of whether the State has violated the conditions of the Patent.
The status of the United States as trustee or as grantor runs only to the issue of standing of the Tribe to appeal, but does not bear upon the question of whether the State violated the conditions of the Patent in such a way as to entitle the United States to re-enter the Heyburn Park lands. Also, whether the United States’ right to re-enter is as trustee, rather than as grant- or, is unrelated to the question of whether the State violated the Patent conditions. Thus, the “scope” of the beneficial interest retained in the Tribe runs only to standing.
The majority remands this case to the district court with instructions to determine the nature and extent of the Tribe’s beneficial interest and “whether such estate is superior to the rights of the leaseholders ...” In my opinion, such a remand is unnecessary since it only raises the question of the standing of the Tribe to pursue the appeal. The Tribe was allowed to intervene at the district court level and this panel has determined that the Tribe has a beneficial interest in the property. Clearly, the Tribe has standing to pursue the appeal. There is *1471nothing left for the district court to determine and this panel should now decide the very issue which brought the case to this court, that is, the district court’s decision that the condition subsequent was not violated and that the interest of the State of Idaho in the land in question should not be subject to forfeiture.
I respectfully dissent from the remand.